UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2287



THE HEIRS OF WILLIE LANCE,

                                              Plaintiff - Appellant,

          versus


GEORGETOWN COUNTY WATER AND SEWER DISTRICT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-98-1328-2-8BD)


Submitted:   November 5, 1998           Decided:    November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesse R. Lance, Appellant Pro Se. William Walter Doar, Jr., MCNAIR
LAW FIRM, P.A., Georgetown, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jesse Lance appeals the district court’s orders dismissing

without prejudice his “appeal” of a state court decision dismissing

his challenge to a condemnation action. We have reviewed the record

and the district court’s opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. The Heirs of Willie

Lance v. Georgetown County Water & Sewer Dist., No. CA-98-1328-2-

8BD (D.S.C. June 7 & July 27, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2